       Case 1:06-cv-00315-RCL Document 518 Filed 05/16/19 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 CARL BARNES, et al.,

                Plaintiffs,
                                                Civil Action No. 06-0315 (RCL)
                    v.

 THE DISTRICT OF COLUMBIA,

               Defendant.

                              JOINT STATUS REPORT

      The Parties submit this Joint Status Report, as directed by the Court’s April

16, 2019 Order [516].

      On November 26, 2018, the Court issued an Order adopting the Parties’

proposed method for resolving the uncertain claims [514], and the Claims

Administrator, KCC Class Action Services, LLC (KCC), generated a final list of

claimants and prorated claim amounts.

      The Office of the Attorney General’s Child Support Services Division (CSSD)

then compared the final list of claimants to those persons with current child-support

debts in the District of Columbia. Under D.C. Code § 46-226.03(a)(7)(A)(ii), CSSD is

authorized—without a court order—to intercept, among other payments, settlement

amounts due to those persons with outstanding child-support debts. CSSD

determined that some Barnes claimants had outstanding child-support debts and

calculated the amounts to be withheld from the settlements.
          Case 1:06-cv-00315-RCL Document 518 Filed 05/16/19 Page 2 of 3




        The Parties then worked to finalize the Notice that would be sent to

  claimants to inform them of the possible intercept of settlement funds and the

  process to appeal.

        In March, 2019, after subtracting the amounts owing for child support, the

  District submitted its request for the D.C. Treasury to wire the Settlement Amount

  to KCC for distribution. However, the Settlements and Judgments fund (see

  https://cfo.dc.gov/sites/default/files/dc/sites/ocfo/publication/attachments/zh_sj_chapt

  er-2019j.pdf) had to await replenishment from the Treasury.

        The funds were wired to KCC on April 30, 2019, and KCC has been finalizing

  the distribution packet for claimants, including a review by KCC’s accounting team

  to report payments and verify Taxpayer Identification Numbers.

        Settlement checks are expected to be mailed to claimants on May 22, 2019.

Dated: May 16, 2019.                             Respectfully submitted,

/s/ William Claiborne                            KARL A. RACINE
WILLIAM CLAIBORNE, D.C. Bar No. 446579           Attorney General for the District of Columbia
2020 Pennsylvania Avenue, NW
Suite 395                                        TONI MICHELLE JACKSON
Washington, D.C. 20006                           Deputy Attorney General
Phone 202) 824-0700                              Public Interest Division
Email: claibornelaw@gmail.com
                                                 /s/ Fernando Amarillas
/s/ Ralph D. Robinson                            FERNANDO AMARILLAS
RALPH D. ROBINSON, D.C. Bar No. 441797           D.C. Bar No. 974858
2020 Pennsylvania Ave, NW                        Chief, Equity Section
Suite 395
Washington, D.C. 20004                           /s/ Andrew J. Saindon
Phone 703/846-0596                               ANDREW J. SAINDON
Email: Ralph_29014@msn.com                       D.C. Bar No. 456987
                                                 Senior Assistant Attorney General
/s/ Barrett S. Litt                              441 Fourth Street, N.W., Sixth Floor South
BARRETT S. LITT, Pro hac vice                    Washington, D.C. 20001

                                             2
          Case 1:06-cv-00315-RCL Document 518 Filed 05/16/19 Page 3 of 3




Kaye, McLane, Bednarski & Litt                 (202) 724-6643
234 Colorado Blvd.                             (202) 730-1470 (f)
Suite 230                                      andy.saindon@dc.gov
Pasadena, CA 91101
Phone (626) 844-7660, ext. 112                 Counsel for Defendant
Fax (626) 844-7670
Email: blitt@kmbllaw.com

Counsel for Named Plaintiffs and the Classes




                                           3
